                    Case 5:18-cr-00312-EJD Document 20 Filed 04/01/19 Page 1 of 1



                                      UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES

Date: April 1, 2019                   Time: 2:06-2:09 pm                  Judge: Edward J. Davila
                                      Total Time: 3 Mins.
Case No.: 18-cr-00312-EJD- Case Name: UNITED STATES v. Xiaolang Zhang(P)(NC)(I)
1
Attorney for Plaintiff: Matthew Parrella, Amie Rooney
Attorney for Defendant: Daniel Olmos

 Deputy Clerk: Adriana M. Kratzmann                        Court Reporter: Irene Rodriguez

 Interpreter: Marilyn Loung (Mandarin)                     Probation Officer: N/A

                                    PROCEEDINGS – STATUS CONFERENCE

Defendant is present and out of custody and assisted by the Mandarin language interpreter. Hearing
held.
The Government updated the Court as to the status of the discovery production, there was a great deal of
evidence seized which has all been imaged and the Government anticipates the production will be ready
to provide to defense soon. Counsel requested the matter be continued to allow for this to occur.
The Court granted the request and continued the matter to 7/15/2019.
The Court ordered time excluded pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice
served in granting the continuance outweighed the best interests of the public and the defendant in a speedy
trial, and excluded time from 4/1/2019 through and including 7/15/2019. For the reasons stated on the record,
time is excluded pursuant to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: July 15, 2019 1:30 P.M. for Further Status Conference.

EXCLUDABLE DELAY:
Category – Effective preparation of counsel and case complex
Begins – 4/1/2019
Ends – 7/15/2019




                                                                                             Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                 Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                    Original: Efiled
    I: Interpreter
                                                                                                               CC:
